DETAILED ACTION
The following is a first action on the merits of application serial no. 16/766894 filed 5/26/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/26/20 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-a target speed ratio setting unit (generic placeholder) configured to set a target speed ratio of the variator (function)……….in claim 7.
-a actual speed ratio calculation unit (generic placeholder) configured to calculate an actual speed ratio (function)……….in claim 7.
-a actual working pressure detection unit (generic placeholder) configured to detect an actual working pressure (function)……….in claim 7.
-a speed change pump control unit (generic placeholder) configured to switch between a first control mode (function)……….in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) an automatic transmission control method for controlling an automatic transmission including a variator having a primary pulley, a secondary pulley, and a belt, the transmission configured such that a winding diameter of the belt in the primary or secondary pulley is variable according to a working pressure of the variator formed by a speed change pump, the control method is setting a target speed ratio of the variator according to a driving state of a vehicle; switching between a first control mode configured to control the pump based on an actual speed ratio being an actual speed of the variator, and a second control mode configured to control the pump based on an actual working pressure being an actual pressure of the variator; in the first mode, calculating the actual speed ratio based on a detected value of a vehicle speed; and controlling the pump to cause the ratio to approach the target speed ratio; in the second control mode, detecting the actual pressure; and controlling the pump to cause the pressure to approach a target working pressure corresponding to the target speed ratio; and selecting the first mode under a first condition in which the detected value of the vehicle speed is within an allowable range with respect to an actual vehicle speed, and selecting the second mode under a second condition in which the detected value of the vehicle speed is out of the allowable range and in combination with the limitations as written in claim 1.
the controller includes: a target speed ratio setting unit configured to set a target speed ratio of the variator according to a driving state of a vehicle; an actual speed ratio calculation unit configured to calculate an actual speed ratio being an actual ratio of the variator based on a detected value of a vehicle speed; an actual working pressure detection unit configured to detect an actual working pressure being an actual pressure of the variator; and a speed change pump control unit configured to switch between a first control mode configured to control the pump to cause the actual ratio to approach the target speed ratio, and a second control mode configured to control the pump to cause the actual pressure to approach a target working pressure corresponding to the target speed ratio, and wherein the pump control unit is configured to control the pump by the first mode under a first condition in which the detected value of the vehicle speed is within an allowable range with respect to an actual speed, and configured to control the pump by the second mode under a second condition in which the detected value of the vehicle speed is out of the allowable range and in combination with the limitations as written in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2001165293 IDS cited art meets some of the limitations of claims 1 and 7, but lacks selecting between a first mode and a second mode to control a pump based on vehicle speed being within or out of an allowable range;
-Abo discloses an automatic transmission control device and shows that it is well known in the art to control a first pump via a first control section and a second pump via a second control section (abstract); and 
-Toyota et al 10711884 discloses an automatic transmission control device and shows that it is well known in the art to control a speed change pump based on target oil pressure, claims 1-3 and abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 8, 2021